DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is responsive for amendments/arguments filed on Aug 29, 2022 and the claims 1-13 are pending for examination. 
Response to Argument
 
Applicant’s arguments filed on Aug 29, 2022  with regards to rejection of claims 1-13 been fully considered, but they are not persuasive. 
In Applicants remarks, on pages  4-6, Applicant argues that  McGrath fails to teach claim 1, especially in the portion of the claim, “cause the second load balancer gear to be created; update the routing table to include information corresponding to the second load balancer gear”.
In response, applicants are not found to be persuasive. Examiner respectfully disagrees, load balancing gear is defined by any of the following; VM (virtual machine), program, application, resource, container, process, handler, module, engine, manager, in other words, a load balancing gear is simply a load balancing application that performs load balancing of requests/traffic to a destination application. 
In office action [0033] McGrath teaches, create a new application. The new application 235 is comprises one or more load balancing components 240 per application 235a-c to provide automatic scaling of application processing components which are described in paragraph [0039]. The load balancing component is also called a load balancing gear. 
Regarding updating the routing table, the secondary art Shapiro teaches the limitations, updating the routing table (para [0013] and [0028]).
Applicant further argues on pages 4-6, that McGrath does not teach or suggest, “transmit the information corresponding to the second load balancer gear to a routing component of the multi-tenant PaaS system, the routing component to route traffic to the application via the first and second load balancer gears”.
 In response, applicants are not found to be persuasive. Examiner respectfully disagrees, McGrath in para [0041] discloses that a server orchestration system agent 310 configured to track and collect information about the node 232 and to perform actions on the node 232.  Here is noted that each node 232 comprises on or more load balancing gears (240) as well as one or more applications. The orchestration system (i.e. PaaS) received information of second load balancing gear from each node. 
In conclusion, based on the discussion above, the applicant’s arguments are not persuasive, and the above rejection is maintained by the previous actions references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US2014/0068611A1), in view of Shapiro (US2002/0161917 A1).
Regarding claim 1,
 McGrath teaches, a system comprising (see fig. 1, and abstract): 
a memory to store a routing table for a multi-tenant PaaS system (fig. 1 (145), and para [0026] Resource control module works as a routing table, because a resource control module 350 that manages capacity and utilization of nodes 232 in the multi-tenant PaaS system (see para [0045]); and 
a processing device communicably coupled to the memory, wherein the processing device is to (para [0071]): 
determine that, for an application running on the multi-tenant PaaS system and utilizing a first load balancer gear, (Gear = VM, program, application, resource, container, process, handler, module, engine, manager, in other words, a load balancing gear is simply a load balancing application that performs load balancing of requests/traffic to a destination application.
See para [0045] one or more load balancing containers 335 for each application in the multi-tenant PaaS system, and [0048] a load balancer container 335 and its associated load balancer cartridge 330 monitor overall load demand for the associated application 305) 
cause the second load balancer gear to be created (see para [0033] McGrath teaches, create a new application. The new application 235 is comprises one or more load balancing components 240 per application 235a-c to provide automatic scaling of application processing components which are described in paragraph [0039]. The load balancing component is also called a load balancing gear. )
transmit the information corresponding to the second load balancer gear to a routing component of the multi-tenant PaaS system, the routing component to route traffic to the application via the first and second load balancer gears. 
(see para[0041] discloses that a server orchestration system agent 310 configured to track and collect information about the node 232 and to perform actions on the node 232.  Here is noted that each node 232 comprises on or more load balancing gears (240) as well as one or more applications. The orchestration system (i.e. PaaS) received information of second load balancing gear from each node.) 

McGrath does not exility teach,
update the routing table to include information corresponding to the load balancer gear.
In analogous art,
Shapiro teaches, update the routing table to include information corresponding to the load balancer [i.e. node] (see para [0013] and [0028] a node within a network which dynamically updates its routing table.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-tenant application of McGrath with update the routing table to include information of Shapiro. A person of ordinary skill in the art would have been motivated to do this to transfer a data based on the routing table (Shapiro: [abstract]). 
Regarding claim 2,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein determining that the second load balancer gear is to be created comprises determining that the first load balancer gear is unavailable for routing traffic (see para [0057] first load container is failure (i.e. unavailable), and another/second load balancer container distributes from other/different nodes.)
Regarding claim 3,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein determining that the second load balancer gear is to be created comprises determining that a client device has requested the creation of the second load balancer gear (see para [0033] One such request is new application creation).  
Regarding claim 4,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein determining that the second load balancer gear is to be created comprises: 
comparing a total number of gears utilized by the application to an application policy, wherein the application policy specifies a threshold number of gears at which the second load balancer gear is to be created (see para [0014] comparing, by the load balancer, the overall load measurement to an overall load threshold for the containers); and 
determining, in view of the comparison, that the total number of gears is equal to or greater than the threshold number of gears specified by the application policy (see para [0037] deployed applications on the same node 232 (VM) that is hosting the first customer's deployed applications 235a-c).  
Regarding claim 6,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein the information received corresponding to the second load balancer gear comprises endpoint information and cartridge information (see para [0038] each node also maintains a cartridge library 237. The cartridge library 237 maintains multiple software components (referred to herein as cartridges) that may be utilized by applications 235a-c deployed on node 232a-c).  
Regarding claim 8,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein causing the second load balancer gear to be created comprises causing the second load balancer gear to be created on a different node of the multi-tenant PaaS system than a node occupied by the first load balancer gear (see para [0057] a load balancing container 335 may balance load for an application across containers 325 for an application executed in different nodes 232 and districts 410, 420).  
Regarding claim 11,
McGrath and Shapiro teach claim 9,
McGrath further teaches,
wherein the traffic is routed to the second load balancer gear regardless of whether the first load balancer gear is operational (see para [0069] The containers being removed remain active (i.e. operational) until their current executing processes had finished. In such a case, no new work requests are assigned to these containers.)
Regarding claim 12,
McGrath and Shapiro teach claim 1,
McGrath further teaches, 
wherein the first load balancer gear and the second load balancer gears each reside on different nodes of the multi-tenant PaaS system (see para [0057] Different nodes).  
Regarding claim 13,
McGrath and Shapiro teach claim 6,
McGrath further teaches, wherein the routing component to route traffic in view of the cartridge information (see para [0042] and [0044]).
Claims 5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US2014/0068611A1), in view of Shapiro (US2002/0161917 A1), and further in view of Angst (US 2014/0146823 A1).
Regarding claim 5,
McGrath and Shapiro teach claim 4,
McGrath and Shapiro fail to teach, wherein the application policy is received from a client device, and wherein the application policy is stored in the routing table.  
In analogous art,
Angst teaches, 
wherein the application policy is received from a client device, and wherein the application policy is stored in the routing table (see para [0055] A switch module 210 may implement an aging policy to maintain its forwarding database 220. In one embodiment, each routing entry 304 may include an age attribute that specifies an extent to which the respective routing entry is considered to have aged or to be stale.  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-tenant application of McGrath with Shapiro further with update the routing table to include information of Angst. A person of ordinary skill in the art would have been motivated to do this to transfer a data based on the routing table (Angst: [abstract]). 
Regarding claim 7,
McGrath and Shapiro teach claim 5,
McGrath further teach, 
further comprising: receiving the information corresponding to the second load balancer gear from the second load balancer gear in response to the creation of the second load balancer gear (see para [0049] new load balancer container is added based on the request.).  

Regarding claim 9,
McGrath and Shapiro teach claim 1,
McGrath further teaches, wherein the endpoint information comprises one or more of an endpoint DNS entry of the load balancer gear, a port number, a hostname of a host server of the load balancer gear, a role of the gear, a protocol, or a location of one or more backend gears (see para [0055] a PaaS system. In one embodiment, a district 410, 420 is a collection of nodes 232 that is given a dedicated set of Internet Protocol (IP) addresses, ports, and security labels.).  
Regarding claim 10,
McGrath and Shapiro teach claim 9,
McGrath further teaches,
wherein the protocol is one of Hypertext Transfer Protocol (HTTP), Hypertext Transfer Protocol Secure (HTTPS), Transmission Control Protocol (TCP), Git, Secure Shell (SSH), or a MySQL protocol (see para [0047] a network traffic request, such as an HTTP or Transmission Control Protocol (TCP) request, and [0059] network traffic requests (such as HTTP requests and/or TCP requests) or include database requests (such as MySQL requests or NoSQL requests). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SM Z ISLAM/Examiner, Art Unit 2457                                                                       

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443